Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-12 and 15-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Rotzoll et al. (US Pub No. 2008/0283118 A1 and Rotzoll hereinafter)
Regarding Claim 1, Rotzoll discloses (fig. 5-9) an AC trunk cable assembly for coupling AC power to a power grid, comprising:
 an AC trunk cable (915) that (i) comprises at least two wires ([0046]) for carrying AC voltage phases, and (ii) does not have a ground wire ([0014]); and 
a plurality of AC trunk splice connectors (904, 914 and 924) spaced along the AC trunk cable, for coupling to a plurality of inverters (903, 913 and 923) in a one-to-one-correspondence, 


    PNG
    media_image1.png
    524
    687
    media_image1.png
    Greyscale

comprises at least two phase-line conductors for coupling AC power from the corresponding inverter to the at least two wires of the AC trunk cable. 
Regarding Claim 2, Rotzoll discloses (fig. 5-9) the AC trunk cable assembly of claim 1, wherein the AC trunk cable is a 2-wire cable comprising (i) a first wire for coupling to a first phase of AC power from the plurality of inverters, and (ii) a second wire for coupling to a second phase of AC power from the plurality of inverters. 
Regarding Claim 5, Rotzoll discloses (fig. 5-9) the AC trunk cable assembly of claim 1, wherein the AC trunk cable is a 3-wire cable (multi-wire cable) comprising (i) a first wire for coupling to a first phase of AC power from the plurality of inverters, (ii) a second wire 
Regarding Claim 6, Rotzoll discloses (fig. 5-9) the AC trunk cable assembly of claim 1, wherein the AC trunk cable is a 3-wire cable (multi-wire cable) comprising (i) a first wire for coupling to a first phase of AC power from the plurality of inverters, (ii) a second wire for coupling to a second phase of AC power from the plurality of inverters, and (iii) a third wire for coupling to a third phase of AC power from the plurality of inverters (shows in fig. 9).
Regarding Claim 7, Rotzoll discloses (fig. 5-9) the AC trunk cable assembly of claim 1, wherein the AC trunk cable is a 4-wire cable (multi-wire cable) comprising (i) a first wire for coupling to a first phase of AC power from the plurality of inverters, (ii) a second wire for coupling to a second phase of AC power from the plurality of inverters, (iii) a third wire for coupling to a third phase of AC power from the plurality of inverters, and (iv) a fourth wire for coupling to a neutral from the plurality of inverters (shows in fig. 9).
Regarding Claim 8, Rotzoll discloses (fig. 5-9) the AC trunk cable assembly of claim 1, wherein each AC trunk splice connector of the plurality of AC trunk splice connectors comprises a plurality of keying features (811 and 812) that prevent the AC trunk splice connector from being plugged into a DC socket of the corresponding inverter. 
Regarding Claim 9, Rotzoll discloses (fig. 5-9) the AC trunk cable assembly of claim 1, wherein each wire of the at least two wires is continuous throughout the length of the AC trunk cable (shows in fig. 9). 
Regarding Claim 10, Rotzoll discloses (fig. 5-9) the AC trunk cable assembly of claim 1, wherein the at least two wires to which the at least two phase-line conductors are coupled at each AC trunk splice connector of the plurality of AC trunk splice connectors are varied among the AC trunk splice connectors (shows in fig. 7). 
Regarding Claim 11, Rotzoll discloses (fig. 5-9) a system for coupling AC power to a power grid, comprising: a plurality of inverters (903, 913 and 923); an AC trunk cable (915) that (i) comprises at least two wires for carrying AC voltage phases ([0046]), and (ii) does not have a ground wire ([0014]); and a plurality of AC trunk splice connectors (904, 914 and 924), spaced along the AC trunk cable, coupled to the plurality of 

    PNG
    media_image1.png
    524
    687
    media_image1.png
    Greyscale


Regarding Claim 12, Rotzoll discloses (fig. 5-9) the system of claim 11, wherein the AC trunk cable is a 2-wire cable comprising (i) a first wire for coupling to a first phase of AC power from the plurality of inverters, and (ii) a second wire for coupling to a second phase of AC power from the plurality of inverters (shows in fig. 9). 
Regarding Claim 15, Rotzoll discloses (fig. 5-9) the system of claim 11, wherein the AC trunk cable is a 3-wire cable (multi-wire cable) comprising (i) a first wire for coupling to a first phase of AC power from the plurality of inverters, (ii) a second wire for coupling to a second phase of AC power from the plurality of inverters, and (iii) a third wire for coupling to a neutral from the plurality of inverters (shows in fig. 9). 
Regarding Claim 16, Rotzoll discloses (fig. 5-9) the system of claim 11, wherein the AC trunk cable is a 3-wire cable (multi-wire cable) comprising (i) a first wire for coupling to a first phase of AC power from the plurality of inverters, (ii) a second wire for coupling to a second phase of AC power from the plurality of inverters, and (iii) a third wire for coupling to a third phase of AC power from the plurality of inverters (shows in fig. 9). 
Regarding Claim 17, Rotzoll discloses (fig. 5-9) the system of claim 11, wherein the AC trunk cable is a 4-wire cable comprising (i) a first wire for coupling to a first phase of AC power from the plurality of inverters, (ii) a second wire for coupling to a second phase of 
Regarding Claim 18, Rotzoll discloses (fig. 5-9) the system of claim 11, wherein each AC trunk splice connector of the plurality of AC trunk splice connectors comprises a plurality of keying features (811 and 812) that prevent the AC trunk splice connector from being plugged into a DC socket of the corresponding inverter. 
Regarding Claim 19, Rotzoll discloses (fig. 5-9) the system of claim 11, wherein each wire of the at least two wires is continuous throughout the length of the AC trunk cable (shows in fig. 9). 
Regarding Claim 20, Rotzoll discloses (fig. 5-9) the system of claim 11, wherein the at least two wires to which the at least two phase-line conductors are coupled at each AC trunk splice connector of the plurality of AC trunk splice connectors are varied among the AC trunk splice connectors (shows in fig. 9). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rotzoll et al in view of Marroquin et al (US Pub No. 2011/0084556 A1 and Marroquin hereinafter)
Regarding Claim 3, Rotzoll discloses (fig. 5-9) the AC trunk cable assembly of claim 2, but fails to disclose wherein the AC trunk cable is a flat 12AWG 2-wire cable and wherein the plurality of AC trunk splice connectors are overmolded Y-splice connectors arranged to couple the plurality of inverters in parallel. However, Marroquin (fig. 4) teaches wherein the AC trunk cable is a flat 12AWG 2-wire cable and wherein the plurality of AC trunk splice connectors (222) are overmolded Y-splice connectors arranged to couple the plurality of inverters in parallel ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a flat 12AWG 2-wire cable of Marroquin to the AC trunk cable assembly of Rotzoll in order to provide cost-effective system.
Regarding Claim 4, Rotzoll discloses (fig. 5-9) the AC trunk cable assembly of claim 2, but fails to disclose wherein the AC trunk cable is an arrangement of 12AWG-2 cables having a circular cross-section. However, Marroquin (fig. 4) teaches wherein the AC trunk cable is an arrangement of 12AWG-2 cables having a circular cross-section ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a flat 12AWG 2-wire cable of Marroquin to the AC trunk cable assembly of Rotzoll in order to provide cost-effective system.
Regarding Claim 13, Rotzoll discloses (fig. 5-9) the system of claim 12, but fails to disclose wherein the AC trunk cable is a flat 12AWG 2-wire cable and wherein the plurality of AC trunk splice connectors are overmolded Y-splice connectors arranged to couple the plurality of inverters in parallel. However, Marroquin (fig. 4) teaches wherein the AC trunk cable is a flat 12AWG 2-wire cable and wherein the plurality of AC trunk splice connectors (222) are overmolded Y-splice connectors arranged to couple the plurality of inverters in parallel ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a flat 12AWG 2-wire cable of Marroquin to the system of Rotzoll in order to provide cost-effective system.
Regarding Claim 14, Rotzoll discloses (fig. 5-9) the system of claim 12, but fails to disclose wherein the AC trunk cable is an arrangement of 12AWG-2 cables having a circular cross-section. However, Marroquin (fig. 4) teaches wherein the AC trunk cable is an arrangement of 12AWG-2 cables having a circular cross-section ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a flat 12AWG 2-wire cable of Marroquin to the system of Rotzoll in order to provide cost-effective system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841